DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikriannikov [U.S. Patent No. 8975995] in view of Janis et al. [U.S. Pub. No. 20170178784 A1].
Regarding claim 1, Ikriannikov discloses an inductor element (column 1, lines 49-64, Figure 1) comprising:
a first conductive portion (e.g., 106) including: 

a first mount portion (e.g., horizontal short end mount portion of winding 106) connected to the first round-about portion at the first end and extending from the first end in a first direction (e.g., direction from short end portion of 106 to a long end mount portion of 106) linearly passing through the second end from the first end (see Figure 1); and
a second mount portion (e.g., horizontal long end mount portion of winding 106) connected to the first round-about portion at the second end (e.g., end of turn 106 meeting the horizontal long end) and extending from the second end in the first direction; and
a first tip of the first mount portion is positioned between the first end and the second end (see annotated Fig. 1);
a second conductive portion (e.g., 108, column 1, lines 54-62, Fig. 1) including:
a second round-about portion (e.g., loop turn of 108) connecting a third end (e.g., end of winding 108 meeting the short horizontal end mount portion of 108) and a fourth end (end of winding 108 meeting the horizontal long end mount portion of 108) in a round-about manner; 
a third mount portion (e.g., horizontal short end mount portion of winding 108) connected to the second round-about portion at the third end and extending from the third 
a fourth mount portion (e.g., horizontal longer end mount portion of winding 108) connected to the second round-about portion at the fourth end (e.g., end of winding 108 connected to horizontal long end of 108) and extending from the fourth end in the second direction; and
a second tip of the third mount portion is positioned between the third end and the fourth end (see annotated Fig. 1); and 
a magnetic core (e.g., 102, column 1, lines 52-53) configured to house at least a part of the first conductive portion and the second conductive portion so that each mount surface of the first to fourth mount portions is exposed from one side of the magnetic core (see Fig. 1),
wherein the first conductive portion and the second conductive portion are arranged so that the first direction (e.g., direction from horizontal shorter end of winding 106 to longer end) and the second direction (e.g., direction from horizontal shorter end of winding 108 to longer end) are substantially parallel and opposite to each other.
Ikriannikov discloses the instant claimed invention discussed above except for the first mount and the third mount portion are at least partially overlapped with each other in a third direction perpendicular to the first direction and the second direction.

    PNG
    media_image1.png
    547
    787
    media_image1.png
    Greyscale

Janis discloses mount portions (e.g., 202, Paragraph 0049, 0050, Fig. 8, 9, 10) are overlapped with each other in a third direction perpendicular to first direction and second direction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coil conductive portions (i.e., coil conductive portions aligned in one horizontal axis as shown in Fig. 8 and 9 of Janis) arranged as taught by Janis (showing mount portions are overlapped) and apply the idea  to the coil conductive portions of Ikriannikov (i.e., coil conductive portions 106 and 108 be aligned in one horizontal axis) to have the first mount portion and the third mount portion of Ikriannikov be at least partially overlapped with each other in a third direction 
Regarding claim 6, Ikriannikov discloses the first conductive portion (e.g., winding 106) and the second conductive portion (e.g., winding 108) have the same exterior shape and are arranged symmetrically to each other (see Fig. 1).
Janis further discloses first conductive portion (e.g., winding 104) and the second conductive portion (e.g., winding 106) have the same exterior shape and are arranged symmetrically to each other (see Fig. 8-10).
Regarding claim 8, Ikriannikov discloses the instant claimed invention discussed above except for the mount surfaces of the first and third mount portions are longer than those of the second and fourth mount portions in the first or second direction.
Janis discloses mount portions 202 are tucked underneath the core piece 102 to minimize the device footprint (Paragraph 0050, Fig. 8-10). Using the idea of Janis with coil and mount portions of Ikriannikov will result in the first and third mount portions of Ikriannikove be longer than those of the second and fourth mount portions in the first or second direction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have peripheral mount portions as taught by Janis to the mount portions of Ikriannikov to provide the inductive device with a smaller footprint when mounted on circuit board.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.B/Examiner, Art Unit 2837                                                                                                                                                                                                        
/Alexander Talpalatski/Primary Examiner, Art Unit 2837